Title: To George Washington from David Humphreys, 31 October 1790
From: Humphreys, David
To: Washington, George

 
(Secret) 
My dear GeneralLondon Octr 31st 1790.  
Since my arrival here, on the 14th inst., I have written four letters to Mr Jefferson, by different conveyances, in which I have given him a detail of such political facts & reports as I supposed might be in any degree, interesting in America. As these communications will be submitted to your inspection, I forebear troubling you with any circumstances contained in them. But finding so good an opportunity, as that presented by Mr Swift, directly to Mount Vernon, I take the liberty (according to the permission you was pleased to offer) of adding a few things some of a more confidential, & others of a less public nature.
The question of war or peace remains as much undecided at this moment, as it was in May last, when the King sent his message on the Nootka-Sound business to the two Houses of Parliament. By the Messenger, who is expected to return from Spain this week, it will probably be determined. If Spain should not comply with the propositions made by the British Court, their Minister will be recalled, and hostilities commence on the part of this Nation. The prospect of this event has given a great advantage to our Merchants, in loading vessels that were American bottoms. Everything here carries an aspect favorable to the credit & reputation of our Country. But there are accounts & descriptions of the state of public affairs transmitted from that Country to this, which I little expected to find and which, in my opinion, may have a pernicious effect in fixing on the minds of men an erroneous idea of our real situation. I should not have been surprised to learn that the colour of the pictures of American affairs given by the Compte de Moustiers was dark & gloomy. But I was much so, on hearing that Mr Adams had, not long since, given such a view of American affairs in a letter to Dr Price. I have not seen Dr Price myself, but I have heard two different Gentlemen mention that the Doctor informed them he received a letter from that Gentleman, conceived in a desponding style, and representing that our government & affairs were proceeding in the most ruinous train imaginable. But I have seen a letter written by Mrs Adams since I left America, of a directly contrary tenor: a letter which exhibited our government

& affairs in the most flourishing state that can be conceived. Which of the family will prove the better politician, time will in a short time decide: though I own myself at no loss to anticipate in favor of the latter.
The Count Andriani has written things monstrously absurd & ill-founded: such in respect to their import as follow—that the United States are divided into two factions, Mr Jefferson and the northern States in favor of France, the southern States and New York in favor of Britain—that Congress had done nothing but quarrel about the seat of Government, and that this circumstance was what probably gave you the air of anxiety which he had remarked—that there was no man in Congress but Mr Madison who argued in a gentlemanlike & solid manner—nor, in short, any man out of it in America but Colo. Hamilton, who possessed abilities: with a great deal of stuff about American parade & luxury not worth repeating. These idle tales, however, are propagated in such a manner as to be in danger of making unfavorable & false impressions. Colo. Miranda (an active, shrewd, studious, noisy man) is one of his Correspondents. This extraordinairy Character (for I believe he is really one of the most knowing men, in many respects, of the age) while he visits & is visited by the Spanish Ambassador here; is (by a description which cannot be mistaken) represented, in the News Papers, as having had an audience of Mr Pitt last week, and had before him correct, ample Maps, Descriptions & Statements of facts, respecting the whole Spanish Empire in America: with a view, in case of war, that the British Minister may avail himself of the Informations.
The night after you left New York, Colo. Hamilton, in a very confidential conversation, expressed himself (though still he mentioned his high opinion of the talents & honor of the gentleman in question) not perfectly satisfied with the manner in which Mr G—— M—— had conducted the business entrusted to him with the Duke of Leeds; and desired me, upon investigation of the temper of the British Administration with regard to the points in agitation between the United States & Great Britain, to write you, or him, the result of my Information. This, in the absence of Mr M—— & in the private character it is necessary for me to preserve, I have found in a manner impossible without exposing myself to be considered as a person, at least

some way or another, employed in political affairs. Under the impression of such sentiments, I have not even once mentioned the subject to the Marq. de la Luzerne. On the contrary, I have judged it expedient to use all the discretion in my power, equally avoiding all appearances of curious enquiry or mysterious reserve, in order to pass for a meer common traveller. Yet somebody has written to Paris, describing a person, once a Colonel in the American Army, as now employed here in intregues relative to the Spanish war. This must be absolutely the effect of conjecture, without any ostensible grounds; for I have never opened my lips to any Creature in existence on any matter that led to it, since my arrival. I have hitherto escaped all observation in the News Papers here. With this object in sight, I have carefully avoided seeing the Spanish Ambassador, and when I was asked by the Marquis de la Luzerne, if I had come to Europe on public business, I answered, as I might with veracity, in the negative.
My mortification is extreme in being detained at this time by contrary winds, as the vessel, in which I have engaged my passage, ought to have got down to Graves end yesterday. My stay here has afforded me an opportunity of seeing Mr Paine’s Iron Bridge. It is an arch of 115 feet on the upper side, & the most beautifully light appearance I ever beheld. In expecting some Iron Wedges for the Abuttments, the supporters are not yet taken from under the Bridge. But the truth of the principles & the extent of the utility of the Invention are demonstrated. Mr Rumsey, after struggling through the greatest difficulties & obstacles conceivable, is also, beyond a question, on the point of succeeding in his ingenious & profitable projects.
I entreat, that, in pardoning the trouble I shall give by your perusal of this long letter, you will be pleased to present my most cordial respects to Mrs Washington; and consider me in every Country & Situation, ambitious of proving, with how great attachment & sincere affection, I have the honor to be My dear General, Your Most devoted & Most humble Servant

D. Humphreys

